Opinion issued June 3, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00915-CR
____________

PERCIVAL JOSEPH PIERSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 15
Harris County, Texas
Trial Court Cause No. 1176877



 
MEMORANDUM  OPINION
               Appellant, Percival Joseph Pierson, was convicted by a jury of possession
of less than two ounces of marihuana.  The jury assessed punishment at confinement
in jail for 150 days and a fine of $1500.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that she sent appellant a copy of the entire record and
her brief.  Counsel also advised appellant of his right to examine the appellate record
and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed, and appellant has not filed a pro se brief.  We
have carefully reviewed the record and counsel’s brief.  We find no reversible error
in the record, and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).